Earl Warren: Number 223, Jesse James Gilbert, Petitioner, versus California. Mr. McKissack.
Luke McKissack: Thank you Your Honor, may it please the Court. As the Court undoubtedly knows, the certiorari was granted on four different grounds and I would propose to merely highlight what counsel estimates be the pivotal concerns in each one of these contentions which we have brought before this Court commencing first with the question of the confession by co-defendant in whether or not limiting instructions to the jury would be sufficient to eliminate any potential prejudice.
Potter Stewart: Mr. McKissack, is there any place in the papers that you filed that we have copies of the opinion, Supreme Court of California, I have it here in the California Court Second series but I wondered if -- I didn't see it in any petition for certiorari or record or anywhere else?
Luke McKissack: It was in the petition for certiorari, I'm almost positive.
Potter Stewart: Well, I don't -- don't delay. I was just interested though, and -- by I'd say, I have it --
Luke McKissack: Yes.
Potter Stewart: -- in this bound volume (Voice Overlap).
Luke McKissack: I'm almost positive that it was in the petition for certiorari, but of course I could be mistaken. The first issue within be the question of a confession of the -- of a co-defendant in whether or not it could be limited to the declarant not to a non-declarant not used against him. Then, the duo counsel in Fifth Amendment questions first, the lineup issue and in the issue of handwriting exemplars and if time permits, I would then like to reach the issue of search and seizure and the comp -- and the effects of a violation if there was in fact a violation of search and seizure laws. Now, first directing my attention to the question of the confession issue and as used against the co-defendant, I would point out that I think that the reason -- array of judicial decisions and the Court's own judicial intuition would point out that this is one of the most troublesome spots of a law. If we were to single out any particular problem where limiting instructions are demonstrably insufficient, I would think it would be in the area where you have a joint trial with two defendants and in this case both on trial for their lives and we have a confession, a complete confession by one which it implicates the other man. And in this case not only implicates him but you have statements made which are brought in against only the co-defendant King here which purports to say that Gilbert admitted killing a police officer and said, before he was finished, he was going to kill some more. Further statement showing that Gilbert attempted to kill his co-defendant after the completion of the bank robbery. I think this is particularly pertinent if we view this as it is, a death penalty case against the background of California Penal Code Statute 190.1 which is erroneously printed in page 3 of our reply brief, is I think 1900 or 9090 but 190.1 which throws the death penalty versus life imprisonment issue in California completely in the lap of the jury without any kind of criteria whatsoever. They have a complete freehand to consider all factors and mitigation, all factors and aggravation and then arrive upon a decision with no reasonable doubt criteria or anything, a complete decision, a decision as to whether the man should live or die. And we have brought before the jury something that would otherwise be inadmissible if it were not to the fact that this was a joint trial. But being a joint trial, the jury heard the same jury that decided the guilt of this man and had to adjudicate or had to decide the penalty also heard the statement which set in effect that this man had killed the policeman and was going to kill more. And I can't imagine anything that could have a more devastating impact. Now, although the Aranda decision in the California Courts is merely a policy decision by the Court I feel that it hits the crux of what we got here. I feel that we have a situation that goes far beyond the yields of Jackson versus Denno because you have a situation where the jury is instructed not merely to consider the remarks of the declarant -- against the declarant, and not against the other individual. We have a situation where -- unlike in Jackson versus Denno where they have to make a preliminary determination as to whether certain evidence is admissible and then either reject it or consider it. We have a situation here where they're told to consider it and not consider it the same time. They are told to go in there and deliberate as practical men about whether or not King is telling the truth when he says that he and Weaver and Gilbert planned a bank robbery and that it was committed as King explained that it happened and then deciding whether or not that's the truth for purposes of King and then turning around under a limiting instruction in saying even though we have decided that it's true insofar as King is concerned we're to regard it as untrue insofar as Gilbert is concerned.
William J. Brennan, Jr.: Mr. McKissack, Aranda was decided after this case, wasn't it?
Luke McKissack: Yes, it was. It was decided after the trial of this case and before the appellate decision came down.
William J. Brennan, Jr.: Let's see, decide -- Aranda was decided before the appellate decision and this case came down?
Luke McKissack: Yes, before the California Supreme Court handed down its opinion.
William J. Brennan, Jr.: Well, is there any consideration of Aranda?
Luke McKissack: Yes.
William J. Brennan, Jr.: And --
Luke McKissack: And the consideration of Aranda, they held that there was a violation and relied upon a lack of prejudice to affirm the conviction.
William J. Brennan, Jr.: In this case?
Luke McKissack: Yes.
William J. Brennan, Jr.: I see. By reason of the cautionary instruction?
Luke McKissack: No, by reason of the other evidence in the case. I don't think yet -- well, I should say that this, the Court did point out that the cautionary instruction was given but the heavy reliance as I read the case is upon the fact that there was eyewitness testimony by others. And to whom -- with California's approach which is I think contrary to the Fahy approach is a question of looking at the case in saying what it probably have resulted in any different decision.
William J. Brennan, Jr.: Well -- and this is a harmless error question?
Luke McKissack: It -- one way, it could be viewed that way, yes sir.
William J. Brennan, Jr.: That's the way you're presenting it, that couldn't possibly be harmless?
Luke McKissack: Absolutely.
William J. Brennan, Jr.: Notwithstanding overwhelming additional proof of guilt?
Luke McKissack: I'm not willing to say that there could never be a case where there -- that there were not be harmed committed. But focusing upon the nearest analogous area that we have which are confession cases, this Court has held categorically throughout all the cases that have been presented, that where you have a confession involved, there's no point really inquiring into prejudice because you can't tell how much damage is concerned. Now, I'm pointing out but we not only have a confession here which mentions Gilbert 159 times, describes his role in the robbery, points out that he's a past cop killer, and he threatens to kill cops in the future. But we also have a death penalty issue, it was not a reasonable doubt standard being presented to the jury and thrown entirely in the lap of the jury as to whether this man should live or die. And obviously one of the questions is whether he is real -- to rehabilitate him. And I feel therefore that any instruction that was given and a traditional one was that you cannot consider this as to Gilbert would be completely ineffectual. And I think that it used the language of a past justice of this Court, indeed it was a peep beyond the compass of ordinary minds. I don't think that the jury could have done this. Now, of course I -- to distinguish this case from the earlier decision that we have here in Delli Paoli although I don't think this distinction need be made. In the Delli Paoli situation, there was no showing I don't think of an illegally introduced statement. It was a question of being legal -- legally introduced inadmissible against the man that was introduced against, but it had no right to radiate and affect the other defendant. Now, on this case so the California Supreme Court held that the statement against the declarant itself was inadmissible and therefore concluded that the only basis for having a joint trial and allowing this kind of a statement in on the grounds that if you're going to grant a joint trial and certainly there are values to it. And if you're going to say to the prosecution you can't have a joint trial then certainly the prosecution would like to get in admissions or confessions against the party that made them. You don't even have that justification because the evidence that was introduced against the co-defendant King was held to have been illegally obtained. And if --
Byron R. White: Do you think it was constitutionally -- illegally obtained?
Luke McKissack: It was held to be constitutionally --
Byron R. White: They upheld but under the decisions of this Court, recent decisions of this Court, was that confession of the co-defendant illegally obtained?
Luke McKissack: I think that it was Your Honor. If Your Honor is focusing upon a cutoff date question, is that what Your Honor has in mind? Well, this maybe a manner of semantics or approach, but the point would be under the test of Escobedo and all cases following from that Massiah effect, it was inadmissible. The question is, to whether Escobedo --
Byron R. White: Do you mean -- do you think these facts would satisfy Escobedo as read in Miranda?
Luke McKissack: Do you mean as to the custody requirement and so forth? The --
Byron R. White: Well, and what their counsel -- did he request counsel and was it reviewed?
Luke McKissack: Well no, there's a --
Byron R. White: It is not set of the facts -- you not satisfy Escobedo as read in Miranda, do they?
Luke McKissack: They do not -- no, they -- well, in the sense that Miranda in more and less than the cutoff question talks about the fact that because Courts differed on the interpretation of Escobedo as to whether you had to ask for a counsel or whether --
Byron R. White: I understand what -- that the California court held --
Luke McKissack: Yes.
Byron R. White: -- that this was illegal -- an illegally obtained confession.
Luke McKissack: Yes.
Byron R. White: As far as we're concerned, under Miranda, it's different.
Luke McKissack: Well, after the language in Miranda, I would say that is certainly a violation but Your Honor could -- Your Honors could --
Byron R. White: But why is that a violation?
Luke McKissack: Because of the fact that the custodial stage is attached and he had a right to an attorney at that --
Byron R. White: Well, when did this happen? This happened before -- when did it happen?
Luke McKissack: Well, the point that I would be trying to make is that the question the Court would have to decide on this issue would be whether or not the effect of Miranda is as a constitutional ground -- alright, the violation is there but nevertheless under the Johnson case we would not apply it retroactively for the policy reason stated. But nevertheless the Court, obviously the California Court would have the right to enlarge or device its own retroactivity rule.
William J. Brennan, Jr.: But didn't -- didn't your California Supreme Court did so in the -- reconsidering this whole business now, you're not going with?
Luke McKissack: I have it by hearsay yester -- that --
William J. Brennan, Jr.: Yes it had, we (Voice Overlap) --
Luke McKissack: -- that I heard that the day before yesterday and I have not had accessed to the opinion but this -- what I understand is in a case called People versus Rollins, California Supreme Court has unless I'm wrong applied Escobedo retroactively to the extent that it would apply to cases pending on appeal. Now, I maybe wrong but this is what the counsel who handled the case told me yesterday as I was on -- eb\n route to the airport.
Byron R. White: But this isn't credit carrier case anyway, isn't it?
Luke McKissack: Pardon me.
Byron R. White: This isn't a credit carrier case anyway whether the (Voice Overlap) --
Luke McKissack: No it is --
Byron R. White: -- whether this confession of his co-defendant was coerced or not.
Luke McKissack: I don't want to make that a full point of contention Your Honor. I would contend it's absolutely irrelevant that this Court should not consider that a crucial factor but I was merely pointing it out because I was mindful of the fact that in the fight for Delli Paoli decision, that that factor was not present. And that in the analysis of Gilbert and Aranda, this differentiation was pointed out and I wanted to bring it to the attention of the Court for whatever bearing would have. I don't think personally that you have any bearing because I think what we're talking about here is --
William J. Brennan, Jr.: You say, suppose it was properly admitted against Weaver. Nevertheless, the cautionary instructions relied to 159 references as to Gilbert, the things that Weaver said Gilbert did --
Luke McKissack: Yes.
William J. Brennan, Jr.: -- all of those so prejudiced, whatever it maybe.
Luke McKissack: Gilbert's.
William J. Brennan, Jr.: Gilbert's case both as to guilt or innocence, but in any event as to penalty?
Luke McKissack: Certainly as to death penalty and I think also as to guilt and innocence. That's the effect of -- that it could be either be viewed as a fact that there was too much prejudice and therefore it could be reversed under a due process standard or it could be held by analogy here that we have a confession in the case and by resort to the past confession cases, it has been pointed out that they're usually too devastating to try and to raise and that would also call for reversal. I would want -- wish to call this to the Court's attention. I think he's looking at it as a practical matter that it -- most any defense counsel would -- they concede that this is one of the most troublesome problems in the law because even though a judge and there might be a distinction here because I should bring to the attention of the Court, California has not used Aranda across the board in court trial situations. California has acknowledged that a judge for example might be able to work two hats at one time, a judge appreciates exclusionary rules. He recognizes that certain kinds of cases that there maybe overwhelming evidence but it's illegally obtained, the case goes out, the case is dismissed. But this is not something that's usually within the education and the understanding of a jury, as a matter of fact the last instruction to the jury in all California cases ends with a conclusion that their sole task is the ascertainment of the truth. And I would venture to say that when a jury goes in to the jury room this is what they have in mind and a notion of an exclusionary rule or a limiting instruction where you considered only against some and not as against others embraces a concept for you recognize that there are other purposes that may in sense collide with the total objective of total ascertainment of the truth. It may cause them to put certain things out of their mind. And I cannot imagine a more drastic situation than the one that is presented here and that is where they just can't erase it. There's just no way in the world to unring the bell and this of course is what we've pointed out.
Byron R. White: What do you suggest? Some kind of a general rule against the admissibility of co-defendant's confession, did they implicate the other fellow or are you saying just in a specific case like this one, it maybe that in this particular case there's an unfair trial?
Luke McKissack: Well, I would say first and I think in this case there was an unfair trial but I would suggest that the recent amendment to Rule 14 of the federal rules and the decision of People versus Aranda be in a sense adopted as a constitutional mandate because I think that it gropes with the problem that -- is not been wrestled with sufficiently and provides the only way out of a situation here where otherwise one man out of two is not going to get a fair trial. In connection with that, I would say that it would be the duty of the Government to raise the fact that the statements were going to be introduced so that the defendant would be on position to come back. It's the Government and not the defendant that decides on joint trials. The defendant, I'm sure Mr. Gilbert would've been quite content to go to trial by himself but because of factors and important factors that allow joint trials, he had to go to trial with a co-defendant. The Government knew this, the Government drew up the indictment, the Government issued the information against both of them jointly. The Government knew what the their evidence was, the Government knew whether they were going to introduce the confession, and therefore I would suggest that the Government should remind counsel of this, make this available to him and allow counsel the opportunity then --
William J. Brennan, Jr.: Well, what's --
Luke McKissack: -- to make a motion for severance.
William J. Brennan, Jr.: -- this Rule 14 that you mentioned?
Luke McKissack: It's cited in the reply brief which I presented which is the blue one, cited on page 3.
William J. Brennan, Jr.: Thank you.
Luke McKissack: Federal Rules of Criminal Procedure. Basically, as I understand it it's a sort of a congressional adoption of the policies in Miranda and the recognition of the fact that he really can't have a fair trial under these circumstances. The trust of what I'm suggesting is that if we have statements that the Government says, “Alright, we're going to introduce these statements. We need these statements”. The next question for the judge to ask is, “Alright, can we delete references to the co-defendants, so satisfactorily that he will not be prejudiced”. If this can be done then of course joint trial should continue, of course the statement should be admitted. They have a value. If this cannot be done then the motion for severance should be granted so that each party has a fair trial. And this I think is an essence to the thrust of Aranda, and Aranda relies heavily upon what I think is implicit in the reasoning of Jackson versus Denno and that is a realistic analysis of the fair trial situation in this kind of context where a jury is asked to do something that even a lawyer would find difficult or a judge would find difficult. There are no further questions on this issue I think I'll turn to right to lineup. Now, on the question of the right to counsel to lineup, I think it's clear from the briefs that I am attempting here to emphasize and perhaps to draw favoritism towards the amendment that I think is most important. I am attempting to put this in a Sixth Amendment context. I think that there are decisions from this Court that hold amongst other things that the right to counsel is not limited to merely being an adjunct or protector of the Fifth Amendment. There are a number of decisions on that point. Obviously, in the in trial phase, the Sixth Amendment is not limited to protecting merely the Fifth. As Justice Friendly pointed out in one of the -- in a dissent in one of the companion cases to Gilbert, obviously, if we were in trial, the jury was selected, defense counsel standing there and it is suggested that the defendant adorned himself in a certain way, maybe wear a baseball cap if that's what the robber wore. That perhaps you could have them do this. There would be a question of the Fifth Amendment but holding there was no violation, you can have him do this. But it would not be proper to tell the counsel to excuse himself from the room because the Sixth Amendment would allow counsel -- would be present, observe the circumstances under which the test was performed, make appropriate comment to the jury, make his objections and I think the same point should be held here. I think that once you have judicial proceedings inaugurated and there is a difference of opinion amongst this Court as to when the right to counsel attaches but I think that once the judicial proceedings have inaugurate -- have been inaugurated, we've had an arraignment, we've had the appointment of an attorney, the probable cause necessary to reduce suspects down to one so that he's held for trial has already been passed upon. He's been arrested, he's been indicted, he's been arraigned --
William J. Brennan, Jr.: What -- do you know how far this goes Mr. McKissack? Do you say if --
Luke McKissack: Yes.
William J. Brennan, Jr.: -- he's been indicted and been arraigned, then the police ought not to put him on a lineup at least without first providing him an opportunity to talk to a counsel?
Luke McKissack: Yes.
William J. Brennan, Jr.: Is that it?
Luke McKissack: Yes.
William J. Brennan, Jr.: I take if he had counsel --
Luke McKissack: Yes.
William J. Brennan, Jr.: -- at the time he was in the lineup?
Luke McKissack: Yes.
William J. Brennan, Jr.: Appointed counsel?
Luke McKissack: Appointed counsel and then relieved by privately obtained counsel the appointed --
William J. Brennan, Jr.: But in any event --
Luke McKissack: -- counsel --
William J. Brennan, Jr.: -- so the police acknowledged he did have counsel?
Luke McKissack: Yes.
William J. Brennan, Jr.: And the police brought him and put him in the lineup --
Luke McKissack: Right.
William J. Brennan, Jr.: -- without affording him an opportunity to talk with counsel?
Luke McKissack: True.
William J. Brennan, Jr.: Did he ask to?
Luke McKissack: Well, the question is really not to gone, too well in the state report. The opposition, the Attorney General of course cites the federal Gilbert case which runs along parallel to this for which he got 100 years and points out there that that he did ask for counsel and he was denied the right to it. As a matter of fact, I should point out that --
William J. Brennan, Jr.: That is before then -- before you -- was put in the lineup and (Voice Overlap) --
Luke McKissack: Before he was put in the --
William J. Brennan, Jr.: -- to consult his lawyer.
Luke McKissack: Yes.
William J. Brennan, Jr.: In which he knew he have a lawyer --
Luke McKissack: Yes.
William J. Brennan, Jr.: -- and he was refused.
Luke McKissack: Yes.
William J. Brennan, Jr.: Is that right?
Luke McKissack: And I should point out parenthetically for whatever its worth, there is a California statute which requires the intersession of a magistrate to determine whether or not a prisoner should be removed from the jail for any purpose and I would suggest that this is consistent with the notion that once a person is been arrested, he's been brought in and the judicial machinery has come into operation that a judge should at least be potentially available to rule upon any question is to how the defendant's going to spend his time or for what use he's going to be put. Now, the trust of the opposition briefs both the Government and the State of California is to try to limit the Sixth Amendment to be nothing more than a protector of the Fifth Amendment. And so their argument goes, let's see if there's a Fifth Amendment violation. Fifth Amendment violation, need counsel.
William J. Brennan, Jr.: Well, do you agree there's no Fifth Amendment violation?
Luke McKissack: I do not agree with that, but I think that the Sixth Amendment argument is much clearer.
William J. Brennan, Jr.: Well, does Schmerber have any bearing instead of --
Luke McKissack: Schmerber certainly has a lot of bearing on the case. There's no question about that. I think it's distinguishable however. Schmerber is -- Your Honor would probably know better than anyone else, I think is a carefully drawn opinion trying to deal with the facts before it. We have a situation where the -- no judicial proceedings have been inaugurated. We had an arrest nothing further no complaint to the DA, no indictment or preliminary hearing or anything else to take the defendant into Court. We have a very reliable test involved, we have a doctor there taking a blood test and the simple question raised as I read the decision was, what's the effect of the defendant saying, “My counsel told me not to take the test”, and the Court held, well, since you didn't have a right not to take it, what harm was done by his refusal to take and not having counsel there.
William J. Brennan, Jr.: And the only distinction you make clear is that in this instance all this was done after indictment, after arraignment when you acknowledged of the police -- he in fact had counsel.
Luke McKissack: That is the only distinction I would make but I don't think that that's a small one. I think it -- because it isn't -- the Court necessarily its -- itself in a situation where it must decide where the right to counsel attaches as far as I can see. All of these questions are going to raise Sixth Amendment questions. “Did you have counsel or not?” and involved -- just not -- just a narrow issue of Gilbert, but implicit here is what are you going to tie the right to counsel to him? If the Court is going to just say, “Alright, Schmerber interpreted meaning you have -- if you interpret it to mean that you only need the Sixth Amendment protection when you got a Fifth Amendment problem in a pretrial context, I think it leads to all kinds of problems”, because unlike to taking a blood which is either straight Fifth Amendment or not Fifth Amendment a lineup can be self-incriminatory or may not be. For example, if a man is put up in a lineup. And in this case, I contend some self-incriminatory question were asked, a man is put in the line up and he's asked, “Did he commit the crime?” and he says, “Yes, or no” this is a self-incriminatory question. And in this point here, everyone knew in the community you have 100 people in an auditorium all the potential eyewitnesses are thrown together. Everyone knew that Gilbert have been -- the robber have been arrested in Philadelphia. He was brought back here for identification and that the automobiles that were being driven and everything and that he was alarmed when arrested. He was asked questions in the lineup and this is in the state record. He's asked questions in the lineup, “Were you armed when you were arrested?” “Where were you arrested?” And “What automobile were you driving or what automobile do you own?” Now, this put Gilbert --
William J. Brennan, Jr.: Now, the --
Luke McKissack: -- in the dilemma.
William J. Brennan, Jr.: -- the lineup itself were not -- is not in on itself involved Fifth Amendment problem.
Luke McKissack: No. I --
William J. Brennan, Jr.: Nothing in Schmerber suggests that asking question even when taking a blood test might not raise it.
Luke McKissack: No, I don't think that Schmerber goes nearly that far. At least I would hope that it would.
William J. Brennan, Jr.: Well, isn't there a footnote there that leaves that open.
Luke McKissack: Yes.
Byron R. White: But there was no evidence -- offers with respect to statements in the lineup.
Luke McKissack: No, there was no evidence offered as to statements. So the issue would have to turn upon this, the bolstering and this I think would have to be determined upon remand. Potential eyewitnesses are brought to a lineup. The question is, can they identify Mr. Gilbert. In the course of this, I think certain self-incriminatory events occurred which I think undoubtedly would have contributed to their forming their opinion that this was undoubtedly the man. Now, actually at the time of the trial of course the witness points at the defendant and says, “Yes, that's the man”. But I think in effect we're going to have a question of an exclusionary rule or a poison fruit question which will ultimately come into play. But clearly, the eyewitness identification for the people dependent to some extent, how much extent this -- is we don't know. But to some extent --
William J. Brennan, Jr.: Mr. McKissack, you say in any event on this -- confine the Sixth Amendment question.
Luke McKissack: Yes.
William J. Brennan, Jr.: That this stage in the proceeding, this was sufficiently a critical stage --
Luke McKissack: Yes.
William J. Brennan, Jr.: -- that he should not have been put the line up without an opportunity first to talk to his counsel?
Luke McKissack: Absolutely, that -- that's my point of view. I -- in fact if I may dwell upon that, I think that's the key that the right to counsel must be attached I think to a stage of the judicial proceedings, could be an Escobedo analysis where it be arrest, you take Massiah and make it perhaps an arraignment. It should be something that's traditional -- perennial that repeats itself in every case because there is an advantage to simplicity because you don't have errors and you don't have to worry about an excluding evidence. There's an advantage to making it's something that can be applied perspectively and understood by people who must apply it. These are necessarily values. I would suggest that tieing it to an Fifth Amendment question which is a very hairy question and Schmerber makes this clear. There are all kinds of situations that even maybe Fifth Amendment or not.
William J. Brennan, Jr.: Well, what help can a lawyer give him beyond saying to him, answer no question?
Luke McKissack: Well, I would suggest a number of reasons. He could for example if he was -- the client was going to the lineup, he could have a -- a motion's heard before a judge and perhaps ask a judge that certain questions not be asked. He can informally consult with the prosecutor and say, “Well, now what questions are you going to ask him?” So that if he is asking incriminating questions, he could say to the prosecutor, “Well, that's incriminating” and perhaps he would voluntarily withdraw his answer --
William J. Brennan, Jr.: That he could (Voice Overlap) --
Luke McKissack: -- if not, he could instruct him not to answer --
William J. Brennan, Jr.: -- he could say I take it, the lawyer couldn't -- if all that the police said they want to do is simply put the man in a lineup, the lawyer could not advised him not to stand in the lineup, could he?
Luke McKissack: Well, I would say that under decisions of this Court, the whole case and so forth that identification in the role without adornment so to speak would not obtain Fifth Amendment coverage, so I don't think I would have much optimism in making that point.
William J. Brennan, Jr.: That's what I say. All actually, I suppose, the lawyer could say to him is keep your mouth shut, answer no questions.
Luke McKissack: Oh, I don't think so at all.
William J. Brennan, Jr.: Well, what else?
Luke McKissack: I think --
William J. Brennan, Jr.: What else?
Luke McKissack: Well, there are number of questions that could be asked as in this case --
William J. Brennan, Jr.: Not questions. The lawyer says to him, “Answer no questions” and he says it to the district attorney?
Luke McKissack: Yes.
William J. Brennan, Jr.: Alright, you put this --
Luke McKissack: Alright.
William J. Brennan, Jr.: -- fellow on lineup, I've told them to answer no questions, so you asking him now.
Luke McKissack: That --
William J. Brennan, Jr.: Can he do any more than that?
Luke McKissack: Yes, he can.
William J. Brennan, Jr.: What?
Luke McKissack: In this case for example you had every single witness thrown into the same auditorium and there was a consensus identification. And each witness was asked to audibly speak out when they recognized the man, and you have eight or ten people appearing on the stage and they stand their own circle, may stand this way and then you see them from the front view.
William J. Brennan, Jr.: This was for voice identification?
Luke McKissack: No, for observation of their appearance and so forth. So whether this was the man you saw. Alright, now, one of the persons says, “Alright, its number 4, that's the man”. Well, you've got all of these other persons that are in there listening to it. As I pointed out in the brief, there are any number of reasons that would motivate a person then to be sure whether they weren't before joined the bandwagon technique, afraid that someone else is more perceptive than they are, variety of reasons that would lead a person to join with the same conclusion which had already been reached. Now, it's traditional --
William J. Brennan, Jr.: Well, I'm trying to find out what the lawyer would do about it.
Luke McKissack: The lawyer could say to the prosecutor, “I think it would be a fair test if the witnesses were excluded which is a requirement under California law and in fact in most states, as far as I know, and let each witness come in one at a time and draw his own conclusions, and make his own identification.” Now, one thing that occurred to me en route to Washington on this matter is that -- I know the Government is emphasizing that counsel is more or less a rouge in a sense that the only thing he can do is to crap the case for the prosecution. But I'm suggesting that we have all kinds of precedent in our law, if we go outside the criminal appeal, for informal proceedings which don't necessarily leave the counsel becoming a harmful force. For example, in depositions, in civil cases, normally you just have two counsels present. You're entitled to make objections. Normally the objections are made and people are permitted to answer and then the judge will later make rulings on it. But I don't think that we can necessarily embrace the conclusion that because the prosecutor and defense counsel are there without the presence of a judge or the mandatory presence of a judge that it's necessary going to leave the hostility that some of these problems can't be worked out, that they won't agree that the witnesses should be segregated and so forth. Plus the fact you do have the added boon that the counsel is present, he observes what's going on and he is in a sense a talking witness to the fairness of the proceedings. And at this point I would call upon the strong language in Miranda which so eloquently suggests that having counsel present is a valid view when you're going to extract something. Now, of course, the taking of blood, it travels through -- let say, through a syringe and then into a tube and I don't suppose there's anything that counsel can do to interrupt this journey.But the -- if counsel is present, you're not going to have coerced confessions or certainly not as much as you would otherwise. Counsel, I think can present -- prevent this and if counsel is present, you're not as likely to have an unfair lineup which can be more factually and more accurately exploited at trial if it occurs. And if counsel just has to ask routine questions about well, where were people and so forth, he's on the scene and I suggest that counsel's presence is a positive benefit. And there's absolutely --
William J. Brennan, Jr.: Well, what -- wouldn't all these arguments equally suggest there must be counsel at a lineup in advance of indictment?
Luke McKissack: Well, are we talking about after arrest or before arrest?
William J. Brennan, Jr.: After arrest.
Luke McKissack: After arrest? Yes, I think that the -- I think that they would thrust themselves in that direction. But I do not feel that this Court would be required to say that because the same arguments would apply to a post arrest situation, pre-indictment, and necessarily we must decide that -- for example, if I may refer to be absent justice knowing -- the voting on Massiah and Escobedo, I don't think it would necessitate a conclusion that the rule should not be applied in this particular case. Because as I suggest in my brief, really all they (Inaudible) by the Government, suggesting that, “Well, why don't you have counsel on the scene at the time the defendants picked up as a suspect or where his fingerprinted here and then so forth?” These are not, as I see it, pointing out positive evils. These only points out the fact that our judicial system as is developed with the manpower available and under all the circumstances, we haven't found it either beneficial or necessary to supply counsel of that particular stage. I'm not of all convinced that it wouldn't be desirable in an ideal situation in a future situation that to have both the prosecutor and defense counsel present perhaps even a magistrate ideally, when ballistics test are made, when finger print tests are made and so forth. I'm not arguing for that proposition by -- I wish to point out that I think the fallacy committed by the opposition here is to try to carry our argument to such an extreme by labeling these occurrences as things that should not happen. And therefore concluded there's no real difference because it's still the same process, such a lineup no matter when it occurs and therefore there shouldn't be counsel in this case. I think that they don't point out that counsel shouldn't be present in the other cases it's just that we haven't found it necessary to attach counsel at that point. A consequence in this particular case of saying if we were to assume the opposite -- suppose we assumed that counsel should not be present at a lineup, then I think there's a great, great requirement here as to what -- what are the limitations of the right to counsel or when should he be present. We had the man arraigned, probable cause has been found, he's gone through an indictment or preliminary hearing, the next thing that is necessary is to stand trial. Now does this mean that the defendant then is in a sense -- can be conscript -- conscripted at any moment by the police out to take various test and without consultation of counsel and many of these tests may or may not involve the Fifth Amendment, that's the point I'm trying to bring in to play. Since --
Byron R. White: So, you're suggesting an -- a wholly automatic rule that counsel must be present during a lineup. And if he's not present during a lineup, any courtroom identification is tainted by the identification that the lineup which counsel wasn't present.
Luke McKissack: Not quite, but I -- the first part of your statement I do agree with it. I am suggesting that --
Byron R. White: That not -- and it doesn't make any difference what actually happens at the lineup, whether it was fair, unfair or anything else.
Luke McKissack: No, I'm not suggesting that. I am suggesting the first part of your statement. A categorical rule for counsel, a lineup is a right. Now, I would agree that then there's a separate question that if there's a violation of the right, what's the consequence? I think that there should be a right to counsel. I always -- I don't think this Court should lay down a rule that we're going to retroactively determine whether counsel should've been present because of what happened. I think this Court should say that counsel after he's been arraigned, has a -- it should -- has a right to be present or his presence is waived. Then comes the question which Your Honors been dwelling upon and that is what's the effect of him not being there? And if I were to address myself to that, the Court would have I think a choice between a categorical rule which would be to say if it were an in-trial court situation, the case would automatically be reversed. As a matter of fact, in Hamilton versus Alabama the situation where the counsel was not present in the arraignment, they have a reversal of the death penalty murder case and I point out that in Hamilton none of the rights which are pointed out as making it a critical stage of the Alabama arraignment procedure, none of these rights were necessarily constitutional rights. So this is another example of the fact that counsel in that case was not there just to protect the Fifth Amendment.
Byron R. White: Well, you do have to reach this in your case because if --
Luke McKissack: Yes.
Byron R. White: -- unless there's a categorical rule you have to get to the facts to this case --
Luke McKissack: That's true.
Byron R. White: -- whether there's some unfairness at the lineup.
Luke McKissack: Yes. I don't think there's any question about it. I think that you have to get to the --
Byron R. White: What are you contending for, the categorical rule?
Luke McKissack: No. I am contending obviously all throughout the categorical rule as a possibility because in the arguments for that are number one, this is a simple requirement. Now, anybody I think can follow it. Once he's been arraigned, he can have a counsel. There should be no future violations of the law in this field under the vague contours of due process, yes, but not in this area. So, I think simplicity can require a more rigid rule. Now, the rule that I would advocate if the Court doesn't accept it is the one that's been urged in dissenting opinions in the Gilbert federal case by Justice Browning and in the White case by Judge Bazelon and that is that it's a question of the -- a taint, to what extent has the eyewitness identification been bolstered or contaminated by what occurred at the lineup. And I think that if the Court adopted that view it would require a remand to this case.
William J. Brennan, Jr.: Isn't that sort of a Betts and Brady approach to the right of counsel at the lineup?
Luke McKissack: Yes, it is a Betts and Brady approach.
William J. Brennan, Jr.: Can I ask you, you're going to all through that again?
Luke McKissack: No, I wouldn't advocate it if we do. In other words, my position is where simplicity can be exacted, simplicity should be required. There's no reason at all we should have this problem ever arise if we hold that counsel is required after arraignment. But the reason for Betts and Brady approach, I think that Betts versus Brady's approach is not bad. It just shouldn't have been the case and right to counsel in Betts versus Brady. The reason why the Court might hold that Betts versus Brady is applicable here is that you might hold it is just too severe to say that because there was a denial of right to counsel, that you're going to throw out the case because all these witnesses can't testify. And if the Court test feels that's too severe, then I think we've got to look for a moderate rule in between --
Byron R. White: Do you think --
William J. Brennan, Jr.: -- because it's also not fair -- yes.
Byron R. White: Do you think it's too severe?
Luke McKissack: I don't think it's too severe because of the fact that it can be applied with simplicity. If these were a vague test and it could not be adhered to. If these were like some of the questions of search and seizure, or like the Fifth Amendment, I would find it a little bit too severe, frankly put. But I think that the -- just like in the Sixth Amendment right to counsel cases, I think that every single -- if counsel goes -- if a defendant goes to trial and he's never asked if he wants an attorney and he goes through it, there's no way where I think it should be reversed and there should never be an inquiry to prejudice. Why not, because he may not have been prejudiced, but I don't think the rule is so drastic. I think he can be complied with. And this is a thrust of my whole argument in this case where I'm trying to keep the Sixth Amendment clear of the Fifth, because if you're going to attach the Sixth to the Fifth, you've got to make a retroactive determination of whether the Fifth was violated before he decided, whether he should've had the Sixth Amendment right to counsel which must -- a decision which must be made before the Fifth Amendment comes into play. And that's what I want to avoid. But if we take the middle rule, I would suggest that it would have to be remanded where a determination as to whether or not the in court eyewitness identification was substantially and I realize this is a vague term affected by the proceedings at the lineup. But I don't think it's any more of vague test than -- we have to say a poison tree -- a fruit language, where all the Court can really do is to sort of put a verbal standard out and roughly suggest what the Court is trying to suggest. That is that a tainted fruit of an illegal search should not be introduced. But recognizing that this principle can go too far, a language is thrown out about so attenuated as to dissipate the taint. It's impossible to pin that down as to what it means but it does indicate that there comes a point where you can go too far. And so I would suggest if the Court took the middle position that the case should be remanded, so that a full pledged hearing can be heard on exactly what happened at the lineup -- whether self-incrimination is involved and so forth. But the prejudice -- prejudicial factors that came into play, whether the witnesses' opinion as to -- whether they saw Gilbert was in fact fortified, bolstered, or made by what they saw at the lineup. And I think that's the thrust of my contention. It's not the answer of the Sixth Amendment to the Fifth, but let it stand as it is because it's a simple requirement and I think it's an important one.
Byron R. White: But what if it was that the -- what if a -- what if the courtroom identification rested a deal on memories of a fellow -- that the witness knew the -- identified this person once before at the lineup and he real -- and he -- and has been quite a while and so he does rely on the -- on his lineup identification. (Inaudible)
Luke McKissack: Well, I think then in that case the testimony should be excluded. I would say this that --
Byron R. White: Because there wasn't counsel present.
Luke McKissack: Because there wasn't counsel present.
Byron R. White: Well, let's assume counsel was present.
Luke McKissack: Yes.
Byron R. White: And then the witness testifies at the trial.
Luke McKissack: Yes.
Byron R. White: And so -- but it says, “Well, do you -- are you relying on your lineup identification?” He answers, “Well, yes, yes.”
Luke McKissack: I -- then I'm --
Byron R. White: (Inaudible) to mind a good deal, “I identified the man? I identify -- identify him now."
Luke McKissack: There should be no reversal because it would then be a question of whether the Fifth Amendment was violated. If their right to counsel is satisfied by having counsel present, there's nothing in the world wrong with the witness for having his testimony bolstered or affected by what occurred at the lineup because I would contend that a lineup just by itself is not illegal and there's nothing to taint the identification, the mere fact that they formed their opinion there as far as I can see it, there's nothing illegal in that.
William J. Brennan, Jr.: Well, it seems, Mr. McKissack, I gather you do say if there's no counsel present and then on your middle rule, that there is some finding of taint --
Luke McKissack: Yes.
William J. Brennan, Jr.: -- then you exclude what? All evidence of identification by the witness? Suppose the witness --
Luke McKissack: Yes.
William J. Brennan, Jr.: (Inaudible)
Luke McKissack: If by that particular witness, yes.
William J. Brennan, Jr.: Suppose the -- in other words, the only question that this attorney asked the witness was, “Can you identify the man you saw at the place of the robbery?” “Yes” “Is he in the courtroom?” “Yes.” “Where is he?” “Over there.” You wouldn't allow him that much.
Luke McKissack: The -- well, if it was -- it was premised upon -- no, it would require an interrogation into what actually happened at the lineup.
William J. Brennan, Jr.: I know, I'm assuming now that he --
Luke McKissack: Then he is --
William J. Brennan, Jr.: (Inaudible)
Luke McKissack: I would say that if -- alright, if the witness answered, “Well, I saw the man at the bank, the next time I saw him was at --
William J. Brennan, Jr.: No, he didn't answer that. The only answer is this, “Yes, I saw him at the bank." "Where is he?" "Sitting over there alongside counsel."
Justice White:: And then on cross-examination.
Luke McKissack: Yes.
Justice White:: On cross-examination, defense counsel taints it.
Luke McKissack: If defense counsel taints it, then I think that it should go out and I can't think of a better place to do it than on a cross and probably occurs more there than any other time.
Justice White:: That's right.
Luke McKissack: I think that it should go out under those circumstances. The one thing I would encourage -- well, that I would encourage --
William J. Brennan, Jr.: In fact, the first question is, in that circumstance the judge can throw it out and he has to declare in this trial and prosecute, he couldn't possibly -- to get the witness testimony.
Luke McKissack: Well, then the -- I see what you mean. I think there would -- well, one problem of course is yes. Once this rule is announced, it then becomes forecast for all judges and lawyers to know about. And I would think that the prosecution would be mindful of the law as well as anyone else. All we really -- all I'm really asking for you is -- yes sir, the prosecution -- they have the defendant list away without checking with counsel and put him at the lineup, the penalty that it would have to be paid is that if the testimony that was obtained to which -- which is given at trial were shown to have been premised upon something that occurred at the lineup and that was where they fortified their opinion that it should be excluded. But I don't see any particular (Inaudible) in the -- of course, I would be asking in this case for the proposition that cases that decide the law first announced it. It should certainly be applied retroactively because this encourages defendants to come before the Court and I think it's largely explanatory for the development in the -- in this particular field of civil liberties in the last 15 years.
Justice White:: Well, what if the witness' testimony at the trial was pretty well premised upon identification from photographs, that the police showed up, and counsel wasn't present?
Luke McKissack: Well, I'm looking at right to counsel in terms of occurring at a stage and not the process. I -- in other words, I --
Justice White:: Well, (Voice Overlap) after indictment?
Luke McKissack: After indictment looking at the photograph.
Justice White:: After indictment and the witnesses looked at some photographs.
Luke McKissack: Alright, my answer --
Justice White:: That's the man.
Luke McKissack: My answer to that is this --
Justice White:: (Inaudible) anywhere.
Luke McKissack: My answer to that is this. Although it makes -- although it is not traditional and I realized that the Court would probably not make any matter of constitutional law. There's no positive harm in having counsel present to determine whether one photograph is singled out. A number of photographs are singled out.
Justice White:: Alright, I'm not -- I'm not suggesting there's positive harm on this -- but with rule -- would you apply the rule to the photograph situation?
Luke McKissack: Well, I don't think the Court would go that far, so I wouldn't ask the Court to go that far. I think ideally that that there's a lot of harm that can be done in doing photographs, not as much as a lineup because there defendants being interrogated and it may turn out when we look at it with hindsight that he didn't incriminate himself. What he said was just say voice identification or he's standing there with a hat on. But that can't occur with photographs. There are two differences. Number one, the defendant doesn't speak so what he says can incriminate himself, can hurt him otherwise. And number two, I think when you got control of the defendant, there are number of things he might do to injure his case without the presence of counsel that he can't do and he's nothing but a picture on a page. But for example, in Gilbert's case as a -- one of the witnesses pointed out this -- that he seemed a little reluctant to speak, or he was very soft and looks like he's trying to avoid the question. Now this can in a sense, tend to be self-incriminatory because he feels he's got something to hide and therefore he shows nervous etcetera. So, I think you have some distinctions but I think the argument of the Court would be that if these are parallel, that is you're looking at someone in a lineup, you're looking at someone in a photo, that it doesn't necessarily lead to the conclusion that because we have not attached the right to counsel when a photograph is being examined, we're not going to do it whether there's a lineup involved. They are the differences I've pointed out plus the fact that we have just not held that is necessary or that critical that a defendant counsel be present when a photograph is taken. And I would again refer to what the language of -- matching of cases on irrelevant facts. I think the critical thing here is to gear the Sixth Amendment to a phase of the proceedings and not direct to whether it's going to be a photographs, a lineup, handwriting exemplars, blood tests, and so forth. I feel that that's going to involved -- you need a prospective analysis and that's going to involve a lot of questions and those -- those categories all over them are not entities. They may either be self-incriminatory, they'll be harmful for other reasons and they aren't necessarily entities. And I would point out there are some precedent because in England, the Solicitor attends lineups and I don't think there's any showing that the English judicial system -- interrogation is broken down, and we have it on -- in the City of Philadelphia a similar example. And as I say in the State of California, the statute was violated but called for a judge to make a determination as to whether Mr. Gilbert should've been wished away for any purpose, lineup, or otherwise. Now, on the question of the Fifth Amendment, I would just make one comment on the right to lineup. I think that there were at least two or three incriminating comments that were obtained. When he's asked where he was arrested, he's in a dilemma. If he answers truthfully, he says, “Philadelphia” the witnesses there know the robber was arrested in Philadelphia. If he answers falsely, that if he knows the smattering of law or even from common sense, he may assume that it could be used against him in trial which we would call impeachment. He's asked what kind of a car he owns. If he names the right car, he names the car of the robber. He's -- he was also asked whether he was armed at the time. And in this trial, and the California Court held this to be erroneously admitted, it was pointed out that he own the 45 -- he had a 45 weapon on him at the time that he was apprehended. They held this was error and as a matter of fact the policeman was killed by a 45 weapon. And at the lineup, one of the questions was asked, “Were you armed?” If he answers, “Yes”, he says, “45 weapon”, this is incriminatory, besides, it makes him a suicidal menace. And in addition, the fact that he's apprehended in Philadelphia when the crime occurs in California suggest to the witnesses, the perspective witnesses, that this is (Inaudible), and that's also harmful to him. So, I feel that this is another advantage of the Sixth Amendment. Counsel might have been able to consult with the district attorney and say, “Alright, we'll segregate the witnesses. Let them make identifications one by one”. Maybe after this is done, if there's a value that can sense his identification, they could all be grouped into the same room. And then they can make identification. But I think the counsel could have assured that, he could have prevented the self-incriminatory questions. One thing I do seek to avoid is that in -- depending upon whether it's a Stovall or Wade case, there have been -- the lower court has criticized the position I have taken particularly, people speaking against the position, by I think reducing it to an absurdity and making them take the position they don't take, like what's counsel going to do, tell the defendant to wear a mask? I'm not urging that. But, what's he's going to do? Just tell him not to go there at all? Our position is not bottomed on those assumptions. It's bottomed on the fact that predictability is a value. Having counsel there, we may clean up a lot of these problems and if may call to mind, one of the cases I heard this morning, it's like a San Francisco or Washington ordinance case. If you find as a matter of empirical fact that everyone is consenting to something and there's no real problem, then -- you know, you would have evaluate it in terms of circumstances you actually find and we should encourage here as little violations of law and Fifth Amendment problems as possible. And the presence of counsel I think would point towards us in. Probably I just point out that I think Miranda doesn't subject counsel into the interrogation process because they realize that there's a value in having there and the same argument would make for this case.
Hugo L. Black: When did --
Luke McKissack: Now --
Hugo L. Black: -- the question of harmless error come in the case, are you defending on this?
Luke McKissack: Am I depending on harmless error?
Hugo L. Black: Are you defending to any extent on that doctrine in this case?
Luke McKissack: No, Your Honor. I -- perhaps each question involved here would have to evaluated differently. But the Court would have of course had a choice as to what kind of test it would apply in the lineup situation. If they were in counsel, obviously, ipso facto reversal of this before you could -- if you choose a Fahy like test, I would suggest that when we're talking about the Sixth Amendment with something so easily to comply with that we should have across the board test. If not, we're talking about the effect of the error and the choice is to either treat this case as I say, and I think it should be treated as the case that makes the lawyer enunciates the rule as a value and not inquiring -- introduce your prejudice to support this, historically, we've never done that. In Griffin versus California, they -- well, it could've been asked, “Alright, suppose there was comment, now, what's the effect of it?” The Court hasn't done it. And I think that there is a value to not doing it this particular case but the Court could at the same time suggest that obviously maybe there'd be a de minimis rule so that -- if there's a tiniest infraction of the law, a case shouldn't be reversed. I think that those points of view can be squared quite easily. Now, if I may turn to the handwriting exemplar argument, on the Sixth Amendment, I think we can just simply state this is the lineup question except for the fact that where in Escobedo situation and not in Massiah. And the question would be, “What is the difference between a person under arrest and a person who has been arraigned?” And I think that this is been fully briefed and the Court has considered this and that the only thing I can say is that there is a difference clearly between say an arraignment situation and a post arrest situation. There, we know there's a great difference, where they're searching to see if a crime is committed and trying to find out who committed it, a lot of questions can be asked and properly so.Scenes can be surveyed, pictures can be taken, a lot of things can be done. Once he's focused, once a person is arrested, once there's probable cause, then we get into an area where perhaps the right to counsel should attach. I would argue that the right to counsel should attach. But I would -- at the same time maintain that if it doesn't attach at the time that defendant has been arrested, it certainly should attach the time that he's gone before a -- there's been a grand jury indictment, he's been informed against -- an informal judicial proceedings have begun. And I would point out on the Fifth Amendment involving handwriting exemplars, that -- there has been a suggestion previously about lie detectors, perhaps this is protected by the Fifth Amendment while other forms of evidence aren't. I think this is very tricky and very difficult question. I think the handwriting exemplar could be viewed either way. Certainly, it's different than taking the blood in some senses, the question is, “Is the difference does or not to a distinction or the other way around?”
William J. Brennan, Jr.: Well, am I right that most of authorities have had considered it, had believed it was not testimonial and therefore not a Fifth Amendment?
Luke McKissack: I would think its simple majority at least to the persons who have inherently study handwriting would analogize it, at least to fingerprinting, and think that it would identify a person, but not all the courts. And in an area like this, I think it would commit the Court too an examination of the scientific data, the moment of time to decide if that was in fact the case. Plus the fact that you may assume that even if it was scientific, it doesn't necessarily mean that it is not self-incriminatory. I think upon probing into it that the Fifth Amendment to some extent just rest upon this rule -- concerns and is nonetheless for it. I think that there are some facets of it that is difficult to analytically tie down to some particular purpose. It's not purely a question of how scientific a test is. Its -- can be expressed in the popular jargon, we don't cause people to dig their own graves and this has a meaning to some people. And in fact I would point out that in the philosophical literature in the field of criminal law, the English philosopher H.L.A. Hart is probably dedicated and made his greatest contribution by pointing out that many of our criminal laws are not -- many of our criminal laws are not premised entirely upon the ideas that we think, they are like deterrents. For example, you've got a question of insanity or drunkenness, the old utilitarian school of Jeremy Bentham which say, “Give him a steeper penalty”, and the analysis shows that the reason we treat insane people lightly is not because an across-the-board penalty wouldn't be a better deterrent because its only -- maybe one or two, he would feign insanity or creep within the category he might be deterred. But we do it because of the considerations that we think its right. It just seems to square with our notions or our values at a given moment in time. The same distinction between, say omissions and acts, a person shoots the man on the beach that's murder. If he sees the man drowning, he doesn't rescue him, and the person is not a relative or friend, it's an omission to act. It maybe reprehensible but we don't classify it the same way. And I think that there is a guttural or literal premise under the Fifth Amendment that we can't fight -- put our hands on. And so, it just doesn't require an analysis of how scientific evidence is. In handwriting, the defendant is required to actively procure evidence against himself. He has to create evidence that didn't otherwise exist and even though as I would concede, these factors of this rule, I think that it does go into the question because it coincides of what people think about what the Fifth Amendment ought to be. And I think that's fair.
Earl Warren: We'll recess now Mr. --